LEIBSON, Justice,
dissenting.
This is an entirely unique application of the doctrine of forum non conveniens. There is no precedent for intrastate transfer of a damage suit from one county to another on grounds of forum non conven-iens. A plaintiff is entitled to select and file in any county in this state where venue lies.
Mandamus or prohibition is an appropriate remedy to cause the case to be tried in Fayette County, rather than transferred to Harlan County, because the only way the movant will ever get heard on his right to trial in Fayette County is by application of this remedy. The problem is that no one will be able to decide after the fact whether the results would have been better for the complaining party had the case been tried in Fayette County, so the plaintiff will never be able to prove prejudice.
The next problem is that relief from this error by appeal would be completely impractical. The plaintiff is put to a lengthy and expensive trial in a county not of plaintiffs choice. This is damage not reparable by reverse and remand on appeal for a trial where the case should have been tried in the first place.
The majority decision is in direct conflict with Evans v. Commonwealth, Ky., 645 S.W.2d 346 (1982). Evans is a criminal case, but it is controlling. There is no civil case in Kentucky on the point.